Simmons, C. J.
In a criminal proceeding the pendency of a former indictment, for the same offense is no ground for a plea in abatement or in bar, although the accused may have been arraigned thereon and have filed a plea. Doyal v. State, 70 Ga. 134 ; Clark’s Crim. Proc. 115, 377, 407, and cases cited; Archb. Crim. Pr. & PL 336 ; ease of Swan & Jefferies, Poster’s Crown L. 105. Where several indictments for the same offense are pending against the same person,' it is immaterial npon which he is first tried. Whenever he has been acquitted or convicted upon any one of them, he can plead such acquittal or conviction in bar of a prosecution of any of the others.

Judgment affirmed.


All the Justices concur.